1
2
3
4
5
6
7
                    UNITED STATES DISTRICT COURT
8
                   EASTERN DISTRICT OF CALIFORNIA
9
10 CHARLES LONG,                 )   CASE NO. 2-21-cv-00630-MCE-KJN
                                 )
11             Plaintiff,        )   ORDER GRANTING STIPULATED
                                 )   MOTION TO EXTEND DEFENDANT
12      vs.                      )   HYUNDAI CAPITAL AMERICA'S
                                 )   TIME TO RESPOND TO
13 HYUNDAI CAPITAL AMERICA       )   COMPLAINT
   d/b/a KIA MOTORS FINANCE;     )
14 EQUIFAX INFORMATION           )
   SERVICES LLC; EXPERIAN        )
15 INFORMATION SOLUTIONS,        )
   INC.; TRANS UNION LLC; and    )
16 DOES 1-10 inclusive,          )
                                 )
17             Defendants.       )
                                 )
18                               )
19
20
21
22
23
24
25
26
27
28
                                  1
                                ORDER
1          Having reviewed the Stipulated Motion to Extend Defendant Hyundai Capital
4    America's Time to Respond to Complaint, and having found good cause to grant the
5    Motion,
6          IT IS HEREBY ORDERED THAT:
7          1.    The Motion is hereby GRANTED.
8          2.    Defendant Hyundai Capital America's is hereby granted an extension
9    from May 24, 2021 to June 21, 2021 to respond to the Complaint.
10         IT IS SO ORDERED.
11
12 Dated: May 24, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           2
                                        ORDER
